On Motion. This was an action of replevin in which plaintiff sought to recover certain articles of furniture purchased by defendant from plaintiff’s brother-in-law, claiming that the goods were a part of the estate of plaintiff’s father, of which he is administrator.
Plaintiff’s intestate died February 22,1920. Administration was not taken out until April 7,1925. Shortly thereafter an inventory *546was filed, the entire assets of the estate consisting of the furniture in issue valued at $170.
George A. Cowan, for plaintiff. Weston M. Hilton, for defendant.
Plaintiff and his sister, now deceased, were sole heirs of plaintiff’s intestate. On the death of the father, a widower, with whom the sister and her husband were making their home, plaintiff took a portion of the furniture which was in the father’s home and the sister retained possession of the remainder. After her death, her husband continued in possession of the furniture and finally sold same to defendant. Prior to the trial of this case, defendant’s grantor had died.
The sole issue submitted to the jury was whether or not title to the goods claimed was in plaintiff’s intestate at the time of his death. The burden of proof was on the plaintiff. The verdict was for the defendant.
We can not say that this result was manifestly wrong or that it Was unsupported by reasonable evidence and logical inference. Motion overruled.